 HICKS-PONDERCOMPANYHicks-PonderCompanyandSouthernCaliforniaJoint Board of Amalgamated Clothing Workers ofAmerica,AFL-CIOHicks-PonderCompanyandSouthernCaliforniaJoint Board,Amalgamated ClothingWorkers ofAmerica,AFL-CIO,Petitioner.Cases 28-CA-1575and 28-RC-1639January 9, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn June 12, 1968, Trial Examiner David E. Davisissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner except as herein modified.1.The Trial Etaminer found, and we agree, thattheRespondent violated Section 8(a)(1) of the Actby engaging in surveillance2 of union meetings; byinterrogating employees concerning union activities;by soliciting employees to withdraw their unionauthorization cards; and by emphasizing the futilityofbargaining in a series of speeches to itsemployees.3'The Respondent has excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd.188 F.2d 362 (C.A 3). We find no such basis for disturbing the TrialExaminer's credibility findings in this case.'Respondent maintained a log that contained unusual events occurring inthe plant including matters pertaining to union activity. In finding that themaintenance of the log violated Section 8(a)(1) in that it was designed toinhibit Section 7 rights of employees, the Trial Examiner inferred that thelog, if produced, would disclose evidence unfavorable to Respondentincluding the identity of those persons engaged in union activity and allsuch events and conversations As the record is silent with respect to thespecific contents thereof,we find no basis for inferring Respondent'spurpose in maintaining such a log Under these circumstances, we concludethat Respondent did not violate 8(a)(l) by maintaining said log.'Without relying on the next to last paragraph in sec III, E (including51With regard to the speeches, employee Jaimetestifiedthat the employees were told that theyshould return their union cards because even if theUnion came in the Company would not negotiatewith them; that the benefits would remain the same,11...therewould be no more money.andbenefits";that"when the Union asked forsomething that they were going to say no, no"; and"that there wasn't any Union who didn't makestrikes."EmployeeJaviertestifiedthattheemployees were told that "this Union can just ask,ask, ask, and we can refuse no"; and that "... theUnion if it did win that all then we'd have ... somerepresentative to speak for us, that we would not befree to speak for ourselves, that somebody would dothe talking for us, this is all we would gain."EmployeeMontana testified that the employeeswere told that ". . . if there was strikes, that theywould replace the girls"; "that there would beviolence and fighting among the girls themselves";that ". . . the company itself did not have to agreeto anything. That they would just say no and no andno to everything";.that the company did nothave to agree to anything or negotiate with them";"that they would say no, just to everything, thatthey didn't have to agree to nothing," ".. . that wealready had what we wanted that any other benefitswe weren't going to get"; "that the Union wouldn'tdo anybody any good if it went in there, becausethey wouldn't agree to anything ...."; that ".. .where there was a Union, that there usually wasstrikes"; ". . . that the Unions would usually causestrikeswhether the employees wanted them ornot . . . ."; and "' .. that the girls were on strike, theywould replace them." Employee Sanchez testifiedthat the employees were told ". . . that the companydidn't have to negotiate with the Union if theydidn't want to, and they were going to say no, andwhatever the Union said, they were going to sayno"; ". . that whatever was going to happen theywould have to go on strike"; and "that when theywent on strike they would have to be replaced."Employee Granio testified that the employees, weretold the Company was not going to deal with theUnion; ". . that now we were getting two weeksvacation, the Union came in we were only going toget one week"; and ". . . that we were going to bein some difficulties and fighting, that we didn't havebefore if the Union got in.."EmployeeRodriguez testified that the employees were toldthat ". . . if the Union came in, there would be astrike, because there would also be people fighting,and they would be fighting among the people whosigned the cards, and the people who didn't sign thethe cases cited in fn. 48) of the Trial Examiner's Decision and the variouscharacterizationsmade by the Trial Examiner concerning the series ofspeechesgivenbyAttorneyPriceand PlantManager'Bunch,wenevertheless find on the basis of his credibility resolutions that Respondentviolated Section 8(a)(1) by soliciting employees to withdraw their unioncards and by certain statements set out above that clearly indicated thefutilityof bargaining if the Union should be successful in becomingbargaining representative174 NLRB No. 12 52DECISIONSOF NATIONALLABOR RELATIONS BOARDcards. In other words there would be trouble in thefactory."This unremitting effort on the part ofRespondent clearly impressed on the employees thatRespondent had decided in advance not to bargainin good faith with the Union as required by the Actand that the employees could achieve nothing bydesignation of the Union.2.We also agree with the Trial Examiner'sfinding that Respondent suspended and subsequentlydischarged employee Josephine Jaime in violation ofSection 8(a)(3) and (1) of the Act.43.The Trial Examiner found that Respondentsuspended employee Theresa Javier in violation ofSection 8(a)(3) of the Act.Because heconcludedthat employee Robles' version of the statementmade by Javier did not constitute a threat, the TrialExaminer concluded that the reported threat wasused asa pretext by Respondent to suspend Javier,in order to discourage her and other employees fromengaging in unionactivity.Thus, the violation turnson whether the Trial Examiner correctly construedJavier's statement to Robles.The evidencedisclosesthat on the day ofJaime'sdischarge, Javier remarked to Robles that the latterseemed very happy because of this discharge andthat Javier was going to "settle matters with"Robles. The parties stipulated that Robles testimonyas to this statement would be corroborated byemployees Eyre and Cordova. A discussion on therecord thenensued amongthe various parties, theinterpreter, and the Trial Examiner, in which theinterpreter indicated that,the phrase "settle matterswithme," in the terminology of translating theSpanish idiom, means fighting and can be construedasa threat.Upon the entire record, we areconvinced that the statement to which Roblestestified is usually understood as a threat. Underthesecircumstances, the premise for the TrialExaminer's conclusion that such threat was a pretextfor suspending Javier is removed. Accordingly, wefind that the General Counsel has not sustained hisburden of proof, and we shall dismiss the allegationofthecomplaintthatRespondent suspendedemployee Javier in violation of Section 8(a)(3) of theAct.4.With respect to the Trial Examiner's remedialorder, we are of the opinion that the circumstancesof this case do not justify a departure from ournormal period of posting or from the eligibility listrequirements as set out inExcelsior Underwear Inc.,156NLRB 1236. We shall amend the Orderaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrderthe'Even if we found, contrary to the TrialExaminer,that the allegedoffense against Jaime constitutedthe offense of clipping,as defined in thecompany handbook, this would not in any way affect ouragreement withhis ultimate findings hereinRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent,Hicks-PonderCompany,Yuma,Arizona, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Delete paragraphs 2(b) and (d) of the TrialExaminer'sRecommended Order relettering theparagraphs therein accordingly, and delete the 10thand 11th indented paragraphs (which deal withTheresa Javier) of the notice attached to the TrialExaminer's Decision.2.Inparagraph 2(f) of the Trial Examiner'sRecommended Order delete "120 consecutive days"and substitute therefor: "60 consecutive days".3.Add the following as the last indentedparagraph of the notice:WE WILL NOT solicit our employees towithdraw their union authorization cards.IT IS FURTHERORDERED thatthe election held onJuly 28, 1967, among Respondent's employees be,and it hereby is, set aside, and that Case28-RC-1639 be, and it hereby is, remanded to theRegional Director for Region 28 for the purpose ofconducting a new election at such time as he deemsthat circumstances permit the free choice of abargainingrepresentative.IT IS FURTHER ORDERED thatall allegations of thecomplaint not specifically found to be violations ofthe Act be, and they hereby are, dismissed.[Directionof Second Election5 omitted frompublication.]'An election eligibility list, containing the names and addresses of all theeligible voters,must be filedby the Employerwith the Regional Directorfor Region 28 within7 days afterthe date of issuance oftheNotice ofSecond Election by the Regional Director.The Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shallbe granted by theRegional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.Excelsior UnderwearInc.,156 NLRB 1236TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASED vtD E. DAVIS, Trial Examiner. The complaint, inCase'-'28-CA-1575, wasissued onNovember 9, 1967,iamend'uring the course of the hearing upon an originalcharg4, filedbySouthernCalifornia JointBoard ofAmalgamated Clothing Workers of America, AFL-CIO,herein called the Union, amended on August 22 andNovember 7, and was consolidated with Case 28-RC-1639on November 9 for purposes of hearing by the RegionalDirector of Region 28 of the National Labor RelationsBoard,herein called the Board.'Thereafter, on February 6, 7, 8, and 9, 1968, the aboveconsolidated cases were heard at Yuma, Arizona, by theundersigneddulydesignatedTrialExaminer.The'All dates herein refer to 1967 unless otherwise specified.'The Regional Director issued his Report and Recommendations onObjections to Election and Order Directing Hearing in Case 28-RC-1639on November 9 On November 27, the Board by its Deputy ExecutiveSecretary,issuedanOrderadoptingtheRegionalDirector'srecommendations as contained in his report HICKS-PONDER COMPANYcomplaint alleged that Hicks-Ponder Company, hereincalledRespondent, . since February, 23 interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the National LaborRelations Act, herein called the Act; by interrogating itsemployeesconcerning theirunionmembershipandactivitiesand the activities and union membership offellow employees, by engaging in surveillance of meetingplaces and union activities of its employees; by creatingthe impression that union activities, meetings, and meetingplaceswereundersurveillance;byannouncingonnumerous dates that Respondent would not negotiate ingood faith or agree to any proposal or agreement with theUnionifsaidUnionwascertifiedasthecollective-bargaining representative of its employees; byannouncing on numerous occasions that strikes of aviolentnature,prejudicial to employees,would occurduring which employees would be terminated and replacedforengaging in work stoppages or strikes; and byinstructing a temporary laid-off employee that she was notto vote in the pending Board election. The complaintfurther alleged that Respondent violated Section 8(a)(1)and (3) of the Act by suspending Theresa Javier on July27 and discharging Josephine Jaime on July 27 because oftheir union activity. Respondent in its answer admittedcertainallegationsof the complaint but denied thecommission of any unfair labor practices.Subsequent to the trial, counsel for the General Counseland counsel for Respondent filed briefs which have beencarefully considered.Upon the entire record' in these consolidated cases andfrom my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSHicks-PonderCompany,aTexascorporation,maintains its principal office at El Paso, Texas, withmanufacturing plants at El Paso, Del Rio, Texas andYuma, Arizona," where it is engaged in the manufactureand production of wearing apparel. During the last12-month period, Respondent has manufactured, sold, andshipped from its Yurna plant finished products valued inexcess of $50,000 diiectly to points outside the State ofArizona. During the same period, it has purchased andcaused to be shipped to its Yuma plant textiles and othergoods and materials from points outside the State ofArizona valued in excess of $50,000. The 5omplamtalleged, the answer admitted, and I find, that R,onentisengaged in commerce within the meaning GI"S ction2(6) and (7) of the Act. I find that assertion of juriscictionwould effectuate the purposes of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I findthat the Unionisnow, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.'The unopposed motion of the General Counsel to correct the transcriptof the record is allowed.'The plant at Yuma is the only one involved in these proceedingsIII.THE UNFAIR LABOR PRACTICESA. Background53Yuma, Arizona, and its surrounding area is basicallyagricultural. Respondent's plant is the only one of its kindin the vicinity and one of the few manufacturing plants.Respondent'splant is primarily staffed byMexicannationals or Americans of Mexican descent.'The predominant language of the employees is Spanishand at least 50 percent of the rank and file employees are"green-carders."5 It appears that in communicating withsupervisorypersonnelmost rank and file employeesrequirean interpreter.FrancesDaniel,Respondent'spersonnel manager, usually acts as the interpreter.At the inception of the Union's organizational drive,early in January 1967, Respondent retained the services ofAttorney John Edward Price of Forth Worth, Texas. TheGeneral Counsel in his complaint alleged that Price, asagent for Respondent, committed various unfair laborpractices. Despite these allegations of the complaint, Priceappeared as Respondent's attorney in these proceedingsand as Respondent's chief witness. As will appear,infra,Price's conduct in his dual capacity left much to bedesired.'B. The IssuesThe principal issues may be summarized as follows:1.Should the Board-conducted election of July 28,1967, be set aside because of Respondent's unfair laborpractices?2.Was Theresa Javier suspended because of her knownunion adherence, sympathies and activity?3.Was Josephine Jaime suspended and then dischargedbecause of -her known union adherence, sympathies andactivity?4.Did Respondentengage inunlawful surveillance ofthe union meetings places and of its employees' unionactivity?5.Did Respondent in a series of speechesengage inunlawful threats of reprisal, anticipatory refusals tobargain, interference with employees' guaranteed rights,and other forms of coercion of employees in order todeter the employees from selecting the Union as theircollectivebargaining representative and to defeat theemployees attempt at self-organization?C. SurveillanceWilma Robertson, a National Representative of theUnion, testified that she spearheaded the organizationaldrive at Respondent's plant and that the drive commencedin January.''Therewas evidencethatPhilippine,Indian,Anglo, and other ethnicgroupswere represented to some extent'A "green-carder" may be looselydefined as a person not a citizen orresidentof the United States whohas been issued a permitto work in theUnitedStates.'The undersigned's expression of dissatisfaction with Price's conduct atthe outset of thisDecision is designed'to focus onan important element inthe determinationof credibilityresolutions in this Decision.e'Initially,Robertsontestifiedthat the drive terminated with the electionon July 28. When asked by the TrialExaminerif shewas stilltrying toorganize the employees,she amendedher testimony by stating that theorganizational attempt was continuing and had not beenterminated.Respondent Counsel objected to the Trial Examiner'squestion and wasoverruledIt seems ratherobvious thatthe question is nonpreludicial and 54DECISIONSOF NATIONALLABOR RELATIONS BOARDRobertson, a credible witness, testified that when shecame to Yuma to commence the drive she lived at a hotelfor a couple of weeks and then moved into an apartmentat 11th Street and First Avenue, that it was located aboutsix blocks from Respondent's plant; that she lived at theapartment until the latter part of June, that thereafter sherented a house at Avenue A and 16th Street; that duringher occupancy of the apartment she conducted meetingsfor employees of Respondent's plant almost every otherday, both during the lunch hour and after work; thatattendance ranged from 8 to 40 employees; that she sawGene Williamson, Respondent's assistant plant manager,Daniels, and Fred Bunch, Respondent's plant manager,approximately two or three times each week drive by andobserve the cars parked in the lot adjacent to theapartment and looking over toward the apartment. As theapartment had windows facing each of the intersectingstreets,Robertson stated that she would on occasion seeBunch,Williamson or Daniels driving around the blockand pass the apartment a second time. When Robertsonmoved into the house she continued to have meetings foremployees. Employees attending these meetings parkedacross the street in a vacant lot. She testified that shecontinued to see Bunch and Williamson pass her house onthree or four occasions and Daniels more frequently,especially the week before the election when she sawDaniels passing every night; that the night before theelection,on July 27, Daniels circled the house severaltimes (four-five) looking at the house; that on one of theseoccasions,RobertsonmotionedDaniels to come inbecause the employees present were aware that Danielswas driving around the block; that on July 26th she sawPrice accompanied by Bunch and Daniels drive by thehouse looking at the house and the parking lot across thestreet.On cross-examination,Robertsonwas able toidentify the types of automobiles each person drove butwas unable to give greater details concerning anyparticular occasion with the exception of July 26 and 27.Theresa Javier, whom I find worthy of credit, testifiedthatshewas a member of the Union organizingcommittee; that she saw Bunch, Price and Daniels driveslowly by Robertson's house at noontime on July 27, aday before the election; that she saw Daniels pass by thehouse on previous occasions and that on one occasion sheand other employees waved their hands at Daniels invitingher in; that on July 27 she saw Daniels pass the house acouple of times and about six times during July.Mary Lou Montana, employed by Respondent forapproximately 3 years, testified credibly that she sawDaniels passing Robertson's house a weekbefore theelection and one evening during the week of election shesaw Daniels pass Robertson's house about six times withinan hour and one-half. She saw Robertson wave to Danielsinviting her in.Price admitted that on two occasions during the weekof the election he passed Robertson's house on the way tolunch.He was accompanied by Bunch on both occasionsand by Daniels on one occasion. Daniels admitted that shepassedRobertson'sapartmentand later the houseoccupiedbyRobertsonon numerousoccasions.Shetestified that she frequently visited her mother and sisters,each of whom lived in the area. On cross-examination, shecould not give her sister's address, admitted her sister hadmoved, and was confused in tracing her route to hermother's house. Bunch and Williamson admitted passingRobertson's house on several occasions. Bunch explainedhis trips by the house by stating that he passed the houseon the way to the Post Office, Williamson explained histrips by stating that there were various food sales in thevicinity.Ido not credit the explanations given by Price, Daniels,Bunch, and Williamson. On the whole, I find them to bewitnesses unworthy of credit who were engaged in acampaign to intimidate employees from joining orassisting the Union, Other incidents described hereinafterwilldemonstrate the lengths to which Price, Bunch,Daniels and Williamson went to further their intentions.Moreover,Bunch,in his 12 or 13 speeches to employees,some of which were interpreted by Daniels, repeatedlyreferred to the Union meetings at Robertson's house.IfindthatRobertson'sapartment,fromaboutFebruary to the latter part of June and her house fromthen to the election, were kept under surveillance byRespondent's top supervisors and that Bunch's speecheswere intended to advise the employees of this fact. Neithervisitation to relatives, restaurants, PostOffice or foodsales canserve as an excuse for the open surveillancewhich was carried on. I find that by the above-describedconductofPrice,Daniels,Bunch andWilliamson,Respondent violated Section 8(a)(1) of the Act.D. The Suspension of Theresa JavierTheresa Javier was suspended by Williamson on July 27because of a report that she had threatened an employeenamed Lupe Robles. Javier had signed a union card onFebruary 3 and was on the Union's organizing committee.She had spoken to more than fifty employees concerningtheUnion.The evidence disclosed that her unionsympathieswerewellknown to Respondent sinceFebruary. At the time of her suspension, Javier protestedthat she was being suspended without being given anopportunity to present her side of the story and withouther witnesses being talked to by management. Bunchacknowledged that interviews of witnesses were conductedafter Javier's suspension.Lupe Robles testied that the alleged threat consisted ofan incident occurring at noon on July 27, when Roblesand two other girls were eating their lunch under a tree onthe grounds of Respondent's plant. Javier and severalother girls came by and Javier remarked that Roblesseemed very happy because Josephine Jaime had beenfired and that later she (Javier) was going to settle thingswith Robles.' After Robles testified I stated on the record,addressing myself to Counsel for the General Counsel whowas about to cross-examine, the following:TRIAL EXAMINER: I might save you some time, I amnot going to interpret this as a threat.The following interchange then occurred:MR. MAST: Okay, pass the witnessMR. PRICE: That is all, Lupe. I would say to Counsel inview of the Trial Examiner's statement, do you want tostipulate that the next two witnesses would say this iswhat was said?TRIAL EXAMINER: Yes, why don't you?MR. MAST: Okay, we will stipulate.MR. PRICE: So that the record will be clear, Mary LouEyre and Carlotta Cordova are here in the hearingroom and if asked to testify on this matter, would'Javier, testified that all she said was that she had something to tellwas designed to reflect the true state of affairs for the record.Robles later. HICKS-PONDERCOMPANYrepeatwhat was said by the previous witness, LupeRobles.Accordingly,thestipulationwas entered into byCounsel.There was evidence that Javier had been suspended ona prior occasion and that she had an absentee record.'However, Javier was known to be an active unionprotagonist,shewassuspendedwithoutadequateinvestigation of the above described incident; and Bunchdid not reinstate her until the followingWednesdaybecause of her alleged "attitude." Bunch testified that thereferenceto -her, "attitude" resulted from Javier'sstatementon the followingMonday that -when shereturned to work she would get even with those whocausedhersuspension.Ido not credit Bunch'sexplanation. I infer the use of the word "attitude" as areference to Javier's union adherence.Moreover, underthe circumstances such an expression, even if made, couldonly be interpreted as an emotional outburst brought onby Respondent's unjustified action in suspending her inthe first instance ' °Javiercredibly testified thatWilliamson,when hesuspended her on July 27, told her not to come in to votein the election scheduled for the next day." Moreover, theevidence disclosed that Javier was harrassed on a previousoccasion' z because of her union proclivities.As I adhere to the ruling made on the record thatRoble's version of the statement made by Javier, even ifcredited, does not constitute a threat, I conclude that theincident was used as a pretext to suspend Javier in orderto coerce and discourage Javier and other employees fromengaging in union activity in violation of Section 8(a)(3)and ^Ol) of the Act.D. The Discharge of Josephine JaimeJosephineJaime,employedbyRespondentforapproximately 2 1/2 years, was suspended on July 24. Thesuspension was turned into a discharge on the followingThursday, July 27.The suspension and discharge resulted from an allegedviolation of a rule against "clipping" tickets. It appearsthat Jaime was employed as a seamstress sewing pocketson army pants. The pants are placed near her machine inbundles, each bundle containing 3 dozen pants. ThoughJaime's compensation was calculated on a piece rate basis,therecords show that in the 2 1/2 years of heremployment she rarely earned the $1 25 per hourguaranteed minimum payment"Bunch testified that during the last few weeks of heremployment, Jaime produced 72 dozen at an averageefficiency rating of 106.1 percent. However, this was notrelated to Jaime's earnings during this period but it ispresumed that her earnings exceeded the minimumguarantee. The testimony demonstrates that Respondentwas satisfied with Jamie's efficiency and her productionwas not related to her discharge. Respondent's reason forthe suspension and discharge as testified to by Price,Bunch,Williamson, Daniels, and Forelady Sylvia Sims,'R-12."CfWagner Industrial Products Company,Inc.,170 NLRB No. 157."Javier, however,voted an unchallenged ballot"This incidentwill be discussed,infra"R-4 shows that from November 20,1965 untilOctober 29, 1966,covering 45 weeks, Jaime exceeded the minimumof $1.25 perweek onlyonce, earning during the week ending June 18, 1966 the sumof $1.26 perhour.All otherweeks she received make-uppay_ The averagemake-up paywas about$10 per week.Figures fortheyear1967were not produced55concerned the pasting of a work ticket from a bundle ofpants on a "gum sheet" which was used by Respondent astherecordfromwhichpiece`work earnings werecalculated. Respondent's witnesses, named above,-testifiedthat five work tickets representing five bundles werepasted on Jaime's "gum sheet" on July 24,^ when in fact,Jaime had completed only 3 1/2 bundles and, therefore,four tickets at a maximum should have been pasted onJaime's gum sheet. Jaime, on the other hand, insisted thatshe had only pasted four work tickets on the gum sheetand that it was the general practice to paste the workticket on the gum sheet after a new bundle had beenopened and work started on it. Testimony from coworkersand Sims confirmed Jaime's testimony as to the practiceand Respondent counsel conceded this. Jaime also insistedthat she understood that she was suspended for followingthis practice and denied that she had pasted a fifth workticket for a bundle which had not been opened or startedJaime testified that about 3 p.m. on July 24, she wassummoned to attend a meeting in the forelady'slunchroom where Price delivered one of his speeches.14 andthat if she had not been called away from her work shewould have finished the fourth bundle that day. The thrustof Jaime's testimony was that she had been accused of"clipping" a ticket because she had pasted it beforecompleting the bundle. Respondent's final contention wasthat Jaime had not only not completed the fourth bundlebut had pasted a ticket for a fifth bundle which she hadnot even started. Sims admitted that Jaime had not signedthe "gum" sheet assigned to her and that Sims, herself,had signed Jaime's name. The "gum" sheet was notproduced, according to Price's- testimony, because it hadbeen forwarded to Texas and there had been destroyedbefore Price had become aware that' the gum sheet hadevidentiary importance. Price's explanation taxes credulitybecause of its innate inconsistencies and improbabilitiesand is not credited. Price testified that he understood fromthe Board attorney assigned to the investigation of thecharge that Jaime's suspension was in issue rather thanher discharge and that he was not aware that thedischarge would be alleged as a violation of the Act untilhe received the complaint. He further testified' that hisconversationswith the investigating attorney and laterwith, the assistant to the Regional Director concerned aproposed settlement and that in fact a settlementagreement had been drawn up to this effect./5 I ruled thatthe proposed settlement agreement was inadmissible as anevidentiary matter.Price is an experienced labor attorneywith considerable experience in dealing with the GeneralCounsel's office.He knew or should have known that theGeneral Counsel to avoid-extensive litigation, may offer tosettle a case on terms that may vary from those thatultimatelymay be sought after settlement talks breakdown and a complaint is issued.Moreover, whether thesuspension or discharge of Jaime was the issue does notaffect the evidentiary value of the gum sheet. Essentiallyitwould seem necessary to establish the identical facts.Even though I stated at the hearing, the failure ofRespondent to produce the gum sheet is not crucial,nevertheless, because it was in Respondent's custody at alltimes and because I have discredited Price's explanationfor the failure to produce it, I rule that the gum sheet ifproduced would have shown facts adverse to Respondent'sposition. Contrary to Respondent's contention, I find that"The speeches will be discussedinanother sectionof thisDecision. Itseems fair to infer that attendance was compulsory even though employeesworking onpiece rateslost earnings by their attendance"Apparentlyno agreement was reached.1 56DECISIONSOF NATIONALLABOR RELATIONS BOARDthe, gum sheet,_ if produced, would have shown only 4work tickets posted by Jaime.-Jaime, as a witness proved to be excitable and voluble,often failing to answer a question directly in her desire toemphasize aspects- more favorable to her -cause. As hertestimony was elicited through an interpreter, who wasapparently inexperienced, the record of her testimony issomewhatconfusedanddisjointed.Despitethesedeficiencies,painstaking reviews of her testimony, theexhibits in evidence, and her demeanor on the witnessstand, lead me to consider her on. the whole as a crediblewitness. I have summarized, below, in a more orderlyfashion, the significant elements of her testimony which Ihave credited.Jaime had signed a union card at the very inception ofthe union organizational drive in January. Thereafter sheattended union meetings at Robertson's apartment andhouse in June and July. About two weeks after Jaimesigned a union card,, Sims in discussing the Union withJaime, said that she would not vote for the Union becausea union caused fights and strikes.Jaime was employed by Respondent;m February 1965as a sewing machine operator. Her first supervisor wasForeladyMarieLuerawho gave her Respondent'shandbook for employees and instructed her that when shefinished,a bundle,"she was to detach the work ticket andpaste it on a gum-sheet- At the conclusions of the day thegum sheet, signed by the operator, was collected by the'forelady.As-earnings were calculated on a piece rate basisthe number of work tickets pasted on the gum sheet ofeach operator determined the amount earned by thatoperator. In Jaime's case the record shows" that fromNovember 20, 1965 to October 29; 1966,11' she failed toearn her -minimum guaranteed hourly rate of $1.25 perhour except for one week ending June ,18, 1966. As aresult, Jaime was paid make-up pay for each week whichaveraged about $10 per week but went as high as $31.Nevertheless,- therewas credited testimony" that forseveral, weeks prior to her termination in -July, Jaimeexceeded the minimum at an average rate of 6.7 percent.After following Luera's instructions on when to removethework ticket and paste it on her gum sheet, Jaimenoticed that the girls were removing the work ticketbeforea -bundlewas completed. Jaime thereuponcommenced doing,it the same way. Luera agreed that shecould do it that way except on Fridays, when she was topaste the work ticket only if the bundle had beencompleted.'"-LaterSylviaSimsbecamehersupervisorandreprimanded Jaime on several occasions for removing thework ticket prior to completing a bundle. Finally, inFebruary, she was called into the- office by Sims andasked to sign a written warning that a-- further offensewould result in discharge for misconduct. In March,another written warning was given to Jaime for a similaroffense.21Jaime credibly testified that after her last reprimandshe had misplaced a work ticket because she had not"'Jaime was employed to sew pockets on pants.I find thata bundlecontained 3 dozen pants although the record reflects other testimony that abundle contained two and one-half or two dozen."R-4."No records were produced for later periods"By Fred Bunch,plant superintendent"Friday was payday and apparently terminated the pay period.'This warning,however, explicitly referred to removing'a work ticket asshe started sewing oni. bundle.pasted it on her gum sheet after starting on the bundle. Asa- result,Gene Williamson, the assistant plant managertold her that she could remove the work ticket and pasteit on-the gum sheet when she started working on a bundle.Sims and other employees testified and I find thatRespondent approved and condoned this practice for sometime before Jaime's discharge on July .27 and that thepractice was in effect at the time of the hearing.On July 24, about 3 p.m., Jaime had completed 3bundlesand commenced on her fourth bundle, sheremoved the work ticket and pasted it, feeling she wouldcomplete it before 4:15, the quitting time. As it happened,shewas called to, attend a meeting to hear a speech byPrice .22As a result of the interruption and - because themeeting lasted until 4:15, Jaime was unable to completethebundle that day. During her absence from hermachine, Sims had collected Jaime's gum -sheet about 3:30p.m. Sims noticed that Jaime had not signed it, so addedJaime's name to the gum sheet. According to Sims,Williamson and Price, the gum sheet showed five worktickets representing five bundles, when in fact only about3 1/2 bundles had been completed. The gum sheet was notplaced in evidence because it had been destroyed. Price'sexplanation for the destruction of the gum sheet, as notedabove, is not credited.After Jaime reported at the supervisors' lunch room tohear Price's speech on July 24, she saw Bunch hand a girla paper to give to Price. The,paper fell to the floor andJaime picked it up and gave it to someone, to hand toPrice. She noticed, however, that her name was written onthe paper as well as that of Lupe Robles. During themeeting Price stated23 that if the Union won the electionthere would be fights among the employees as a strikewould result and the employees who were on strike wouldfight those who wanted to work. Jaime contradicted Priceby telling Daniels to tell Price that she (Jaime) .had beeninformed by the Union that there would be no strike.Price replied that there wasn't a union that did not have astrike. Jaime also asked what would happen if they, joinedtheUnion.24 Price replied that everything would be thesame, there would be no more money and benefits, thatwhen the Union asked for something they would say "no,no, no."25 Jaime asked Daniels at the conclusion of themeeting what the paper with her name and Robles' namesaid.Daniels replied that it pertained to them and not toher. Jaime said that she saw her name on it and askedDaniels to ask Bunch what the paper said as they wereabout to go home. Apparently she received no reply., As itwas 4:15 p.m., the usual quitting time, she went ;back toher work station to look for the gum sheet to attach hersignature. She could not find it and went home. The nextmorning, Jaime could not find her timecard- and ' she soinformed Daniels, who told her-that she had to go to theoffice.When she went to the office-, Daniels andWilliamson -were there. Daniels told Jaime that the paperhanded to Price during his speech on the previous daycontained a statement that. Robles had said that, Jaimehad told some of the girls that those who did not join theUnion would be hurt. Jaime replied that Robles did notsay that and wanted Robles to be called into the office"Fourteen or fifteen other Spanish-speaking employees were called tothismeeting at which Daniels acted as interpreter."Through Daniels."I interpret this question,as apparently did Price, to mean if theemployees selected the Union."Some of Jaime's questions to Price during the meeting and Price'sanswers were not interpreted as Jaime does have a fair understanding ofEnglish HICKS-PONDERCOMPANYtogether with an interpreter. After repeating the requestseveral times, Robles was summoned. Robles, in Jaime'spresence, stated that Jaime had told her that she would befired if she did not join the Union.26 Daniels then sentRobles back to work saying that they had another matterto discuss with Jaime. Daniels said Jaime was to go homeand she would be notified when to return as she hadwrongfully pasted a work ticket on her gum sheet afterhaving signed a ,paper saying that .she would not do soagain.27 A few days later a fellow employee notified Jaimethat Bunch wanted her to come in on July -27. WhenJaime met with Bunch on July 27, she- was told that heremployment was terminated. At the conclusion of herdirect testimony, Jaime denied that she had threatenedRobles in any way.28 Williamson's and Daniel's testimony,to the extent it differs from Jaime's credited testimony asrecited above is not credited.On cross-examination, Jaime testified that on Tuesdaymorning, July 25, when she was sent home, Williamsonshowed her the statement she had signed on the cardexfile.29 Jaime testified that she did not understand what shewas signing at the time but signed it because she was toldto.She also testified that her understanding and readingabilityof English is better now because she had beengoing to school--Price testified that on July 24, at the conclusion of themeeting in which he addressed a group of Respondent'semployees, one of which was Jaime, he was informed byWilliamson that Jaime had violated a company rule ofwhich she,. had been previously warned. Williamson toldPrice that Jaime had placed five work tickets on the gumsheetand that she had not completed five bundles.Williamson said she had only completed three bundles andhad started a fourth. Price asked to be taken to Jaime'swork area, and Price, Bunch, Williamson and one otherperson30 went to Jaime's machine and found one bundlethat had not been done; and another of which less thanhalf were done. Price further testified that immediatelyprior to the foregoing incident, he had been addressing thegroup of employees when Bunch attempted to hand him anote. The note fell to the floor. Jaime returned the noteand handed ^ it to Price. Jaime's name was on it and thenote said that Lupe Robles had been threatened in someway by Jaime." Having, seen her name on the note, Jaimeasked Price, some questions about, what was in it, whatthreat she was supposed to have made to Robles, to getRobles, , and to read the note. Price then told theassembledemployeeswhatwas supposed to havehappened, saying he did not know whether it had occurredor not and refusing to identify the parties to the incident.He told the audience that this is an example of things thatin his experience, happened when unions had come intoplants. Price specifically denied that he stated to Jaime orany other of Respondent's employees that Respondentwould not negotiate if the Union won a majority; thatz"I note that Robles is the same person involved in Javier's case. I alsonote that Roble's statement above, as to what Jaime allegedly, told her isdifferent than Daniels'version."I understand the above conversation was betweenWilliamson andJaime with Daniels acting as interpreter.'Robles gave no testimony with regardto any matterconcerning Jaime.Respondent does not claim the alleged threat to Robles to be one of thecauses of Jaime's discharge.At any rateI credit Jaime's testimony thatshe did not threaten Robles or any other girls in Robles' presence."Upper right hand corner of R-5-a, datedFebruary t6, 1967. Thereverse side of this exhibit also contains a memorandum signed byWilliamson dated March14, 1967. Thereverse side is reproduced in thecenter of R-5-a.57everything would remain the same, that the Respondentwould say "no, no, no" to any proposals for more moneyor benefits; that there was no Union that did not causestrikes.32Sylvia Sims testified that on the day Price was makinga speech to some of the Spanish speaking operators, someof the operators, including Jaime, did not have their timesheets filled out and that she completed them. She went toJaime'smachine and saw five work- tickets on Jaime'sgum sheet when only three and one half bundles werecompleted. She thereupon went to Williamson and toldhim about it. Sims then testified concerning a previousoccasion in February when a similar incident occurred. Atthat time Sims had become quite emotional about it. Simsalso testified that she had warned Jaime about five timesconcerning the same subject matter. She also gavetestimony about an incident when Jaime had mistakenlysewed on pockets slightly different in color than the pantsand of an occasion when Jaime turned her machine onwhileWilliamsonwas admonishing her. Sims furthertestified that the March incident recorded as' a warning onJaime's cardex file concerned a second occasion whenJaime attached off color pockets However, after a seriesof leading questions on direct examination by Price, shestated that the shading of pockets occurred sometime inJuly, just before Jaime's discharge.On cross-examination, Sims reluctantly admitted thatan operator can place a work ticket on her gum sheet fora bundle she expects to finish that day. She also admittedthat if the bundle is not finished that day it could befinished the next day and that the rule against "clipping"tickets concerned itself with stealing a ticket from anotheroperator to claim payment for work that the operator hadnot performed. Sims refused to concede that Jaime wasnever paid for work she had not done. She sought refugein saying she could not recall but admitted that such anincidentwas never called to her attention. Finally shestated that she had never told Williamson that she wantedJaime or any other employee discharged.Iconclude that Jaime was suspended and dischargedbecause of her known Union adherence and advocacyrather than her alleged attempt -to "clip" a work ticket.Basically the accusation against Jaime, although allegedas "clipping", does not, in fact, constitute the offense ofclipping as defined in the company's hand book. Myappraisal of Sims and her testimony lends much supportto my conclusion. Sims apparently dredged up every realand imagined dereliction on Jaime's part. She exaggeratedJaime's deficiencies to such - an extent that it was beyondunderstanding why Jaime was retained as long as she was.Moreover, she confused the events and was extremelyreluctant to admit the fact that an operator could paste awork ticket on her gum sheet when she commenced workon a new bundle. I completely discredit Sims and find thatshe was aware of Jaime's pro-union feelings and merelycalledWilliamson'sattentiontoJaime's failure tocomplete the fourth bundle-prior to pasting it on her gumsheet. It was only after Price's speech during which Jaimetook issue with Price, and after Price, Bunch, Williamson,Sims and Daniels discussed the matter thoroughly that itwas decided to discharge Jaime. It was then that thenon-existent fifth bundle was invented to bolster the caseagainst Jaime. If the facts were otherwise, Williamson, inareasonableexerciseofhisauthority,would have38Probably Sims."R-2."As will appear,infra.I do not credit Price's denials 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischargedJaimeimmediately.InsteadWilliamsoninformed Price and the entire managerial hierarchy wentto Jaime's work area, and then only suspended her. Thenext day when Jaime returned the first item discussed withher was her alleged ' threat to Robles, not her pasting offive tickets..I am convinced that with the election but afew days away, Respondent was quite eager to seize uponany colorable incident to discourage a favorable vote fortheUnion. Jaime by her open advocacy of the Unioncause at the meeting addressed by Price was an invitingtarget and was suspended and subsequently discharged forthat reason.I conclude that Respondent violated Section 8(a)(3) and(1) of the Act by suspending and discharging Jaime in thatthe,alleged "clipping" of a work ticket was seized upon asa pretext to demonstrate to Jaime and other employeesthat Union adherence and advocacy would lead to loss ofemployment.The issue, as I see it, is not whether or not a validground existed for Jaime's discharge, but whether thestated ground was the real one. I believe it is rather plainthatJaimewasdischargedforherknown unionproclivitiesE. The SpeechesSoon after Respondent became aware of the unionorganizationalattempt,Pricearrived inYuma.OnFebruary 6, according to Price, he spoke to supervisoryemployees outlining his concepts of how they shouldconduct themselves. He frequently referred to the book hehad written.34 Later the same day Price made his firstspeech to all employees. It was translated' into Spanish forthose who could not understand English.35 Price in thisspeech attempted to persuade the employees to refrainfrom signing union authorization cards and promised toreturn to the plant to give the employees a complete"education" on unionsingeneraland this Union inparticular.He did not remember whether, on thisoccasion, he explained how those who had signed unioncards could get them back but believed that he mentionedthis subject in a speech in March. As the list-of speechesand subject , matter in evidence36 was prepared byRespondent, and as only the speech of February 6 refersto cardsigning,and asc.testimony by other employeesindicated that thismatter was discussed by Price onFebruary-6, I find that Price did state on February 6, thathe would at a later date advise -those who had signed cardshow they could withdraw them. I find that the noticeposted on the bulletin in Respondent's plant on March 31,37was in fulfillment of that promise. Respondent neitherproduced nor -named any employee who had requestedsuch information and I find by volunteering thisinformation in the context of its antiunion campaign,Respondent violated Section 8(a)(1) of the Act.On February 9, Fred Bunch -reminded employees overthe public address system38 that Price would soon returnto speak to them further about unions.Pricemade two speeches on February 13, two onMarch 17, two on April 11, one on June 22 3' and 12speeches to 12 different groups on July 24, 25, and 26.6°"J. P. Stevens&Co., 380 F 2d 292, 300;UlbrichStainless Steels, Inc.,164 NLRB 130.4R-3"Eddie Coronado was the interpreter on this occasion"G.C 2(a)"G C 2(e)"Translated byDaniels.Thus it is admitted that Price made at least 20 speechesprior to the Board-conducted election of July 28.Bunch, in addition to the speech he made on the publicaddress system on February 9, made three speeches onMay 17, 12 speeches from July 10 to' July 20, and onespeech on July 27.41 Thus it is conceded that Bunch madea total of at least 17 speeches. From July '10 to July 27,the day before the election, Bunch and, Price togethermade a total of about 24 speeches.Price testified that all of the speeches were designed toeducate the employees concerning unions. The educationconsisted to some extent of tales of-Price's experiences invarious plants throughout the country with which he wasassociatedasCounsel.He told his audiences of theviolence, injuries, loss of jobs, arrests, and other direconsequences resulting from union activities. He pointedout, that even where the Union was successful, no contractwas negotiated or a very poor one was achieved. TheGeneral Counsel characterized these accounts as a "trailof blood" commencing in 1952.-02One witness described the speeches as bringing up thedisadvantagesofunionswithout -mentioninganyadvantages.Price,attempting-to justify the speeches,stated the purpose of the speeches was designed topersuade the employees against representation by a labororganization. Bunch followed Price's pattern in his seriesof speeches emphasizing violence, strikes, discord, anddanger of loss of jobs.During the speeches, particularly those in the last weekor two, addressed by Bunch and Price to'groups of 15,43questions were asked by employees.44 -Icreditthe testimony of the General Counsel'switnesses that both Bunch and Price during the speechesand in response to questions -said'1.That if the Union won, the election the employeeswould derive no benefits whatsoever2.That Respondent would say ."no, no, no" to anyproposal by the Union .4-13.That 'all unions engage in strikes and that the Unioninvolved herein, in order to achieve anything for theemployees, would have to call a strike in Respondent'splant.4. That loss of jobs would result from a strike.465.That there would be fighting,violence; and injuries.41Having in mind the economic and ethnic compositionof the rank-and-file employees, the impact of the abovetype of "education" can be readily imagined.' Withoutundulyemphasizingthenatureoftheemployeepopulation, I find the above statements violative ofSection 8(a)(1) of the Act as they go far beyond theprotection afforded by Section 8(c) of the-Act.Whenthese statements are considered in the context of otherconduct engaged in by Respondent, as recited heretoforeand hereafter, together with the makeup of the employee"This speech concerned the Representation Hearing held on that date. -"Daniels interpreted where necessaryAll speeches translated by Daniels where necessary.42No complete text of any of the speeches was available."There were about 24 such speeches.44Itwas during the questioning periods that Javier and Jaimedemonstrated their union adherence.,"Price admitted using the phrases "no,no, no" but denied using it, inthis context.I do not credit his denial"I do not credit Bunch's and Price's assertion that the distinctionbetween economic and unfair labor practice strikes was explained.4'G C. 2(f),a message to employees dated July 27, in much milder termsclearly was designed to refresh the memories of the employees with regardto the matters as detailed above in the speeches. HICKS-PONDER COMPANYcomplement, it is readily understandable that a wave offear permeated the employees and convinced them of thefutilityof seeking union representation. Under all thecircumstances, I find that this was the end result and thatRespondent deliberately embarked on its anti-unioncampaign to accomplish this result.The remarks of Price and Bunch were made in thesupervisors' cafeteria to small groups whose attendancewas compulsory. Systematic exposure of employees toantiunion speeches, not dissimilar to that found here, havebeen held inherently coercive and grounds for setting anelection aside.48 In view of the numerous speeches made toensure complete coverage the threats upon employeefreedom of choice in the forthcoming election, assumeadded significance.Iconclude that the speeches of Price and Bunchconstituted violations of Section 8(a)(1) of the Act.F. Other8(a)(1)Williamson sometime in February, called Javier intothe office and in the presence of Daniels accused her ofinsubordination because Javier had told Daisy Tomlin, asupervisor, not to talk to her as Tomlin would get introuble.4' Javier explained that Williamson had told LydiaLuera, another supervisor, and a friend of Javier's, not toassociatewith Javier because it didn't look right for asupervisortotalktoJavierduringtheunionorganizational drive. Javier remained in the office for1-1/2 hours, the last 20 minutes after 4:15 p.m., thenormal quitting time and after Daniels had left Javierwas paid at the overtime rate from 3:50 to 4.35 p.m.During the conversation,Williamson told Javier that heknew that Luera was at Javier's house during a unionmeeting. Javier denied this, saying Luera was at her house2 or 3 hours before the meeting. Williamson, after askingher opinion of the Union, told her not to threaten anyoneif they refused to sign union cards.I find this incident violative of Section 8(a)(1) of theAct in that it constituted unlawful and coerciveinterrogation and gave the impression of surveillance.Manuel R. Chavez testified that sometime in March,Daniels asked him if he was trying to get a certain girl tosign a unioncard. Also in the same month, Daisy Tomlinwhat she thought about the Union.Ifindthateachoftheseincidentsconstitutedindependent violations of Section 8(a)(1) in that Daniels'question is designed to inhibit union activity and theTomlinquestionisdesignedtoelicitinformationconcerning union sympathy.Where, as here, a unionorganizational campaign is in progress and managementhas made clear its strong union antipathy, such questionstend to have a coercive effect. Illustrative of the above isSanchez' reply to Tomlin's question. Sanchez told Tomlin,"I don't know nothing about the Union." The fact is thatSanchez had signed a union card earlier but considered itnecessary to be untruthful on this subject.50Ialso find violative of Section 8(a)(1)Williamson'squestion and request to Sanchez in April. Williamson,according to Chavez' credited testimony, asked him if heknew anyone who had signed the union cards. Chavez"General Shoe Corporation,97NLRB 499,Economic Machinery,111NLRB947;Lenkurt Electric Company,Inc,169 NLRBNo. 127."Javier had asked Tomlin for a cigarette and then decided against it.She then told Tomlin that she did not want Tomlin to get in trouble."Tomlin's and Daniel's denials are not credited.59replied that he did not. Clearly the question is an attempttoenlistChavez as an informer to uncover unionadherents.51Ifind thatWilliamson told Javier when he suspendedher on July 27 not to cast a vote in the election scheduledfor the next day. I find this statement to constitute aviolation of Section 8(a)(1) of the Act.G. The LogDuring the course of the hearing Price attempted tointroduce into evidence part of a page from a bookidentified as a "log" by Daniels. At the direction of Price,Daniels refused to testify even in response to a subpoenaserved by the General Counsel.52 At Price's directionDaniels refused to produce the log. Price, himself, alsorefused to produce the log when requested by the GeneralCounsel and ordered by the Trial Examiner. Testimony byDaniels and Williamson established that the log was keptby Daniels pursuant to Price's instruction after his firstvisit,and that it contained all "unusual" events andconversations occurring in the plant including matterspertaining to union activity. Under these circumstances Iruled that it was proper for the General Counsel tosubpoena and examine the log. Respondent, throughPrice, refused to abide by the Trial Examiner's instructionto produce the log. I find that the production of this logwould disclose evidence unfavorable to Respondent. Ifurtherfindthat the log was a crude attempt tomemorialize for Respondent information which wouldestablish the identity of those persons engaged in unionactivityand which would record all such events andconversations.The evidence warrants an mference thatemployees and supervisors were encouraged to report allsuch incidents. Apparently Robles, in order to ingratiateherself,made such reports and, as described above,Respondent reacted to the information supplied by her.Under the circumstances, I find that the maintenance ofthe log constituted interference, restraint and coercion inviolationofSection 8(a)(1) of the Act in that themaintenance of such- a log was designed to inhibitemployees in their rights under Section 7 of the Act byencouraging employees to report and identify unionadherents and union activity.H. Credibility of WitnessesIn the preceding sections of this decision I haveindicated my disbelief of crucial elements of the testimonyofRespondent'switnesses.Although the record itselfadequately supportsmy conclusions, I believe a fewadditional observations are warranted. Additionally, thishearing is rather extraordinary because Respondent's chiefwitnesswasalsoRespondent'schiefadviserandspokesman during its antiunion campaign and thereafterappeared at the hearing as Respondent's trial counsel.Initially it seems fair to comment that Price appearedto be the architect and in full charge of the antiunioncampaign waged by Respondent. Not only did Price planthe strategy, but also undertook to play the leading role inthe campaign. As the General Counsel cogently observessuch activities are not normally that of an attorney.Congress in the 1959 amendments to the Act recognized"General AutomationMfg., Inc.,167 NLRB No. 66.52Daniels subsequently was called by Respondent and cross-examined bythe GeneralCounsel. TheGeneral Counsel was given complete latitude incross-examintion. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe distinction between attorneys providing legal servicesand those acting in a nonlegal labor relations capacity."Accordingly,when Price cast himself in his severalcapacities in this case he became not only a participant inthe commission of some of the unfair labor practicesfoundhereinbutalsoanimportantwitnessforRespondentIn view of the foregoing, I find that Price was a witnesswith a high personal interest. It follows that his testimonymust be subjected to the closest scrutiny.In this regard his testimony concerning the reasons forRespondent's failure to produce Jaime's gum sheetwarrants further discussionPrice initially attempted tohave the Trail Examiner believe that the attorneyinvestigating the case assured him that only Jaime'ssuspension, not her discharge, was in issue. As pointed outheretofore, this is a distinction without a differenceAssuming,arguendo,that there could be a difference, theevidence, nevertheless, shows that this was an untruthfulstatement.Price places the conversation with attorneyZiprin as occurring about September 25. However, in astatement prepared by Price and signed by Bunch,Williamson and Daniels on October 3,50 it is asserted; " .The allegation is that Jaime was discharged because ofher union activities. This allegation is denied."Though this joint statement of Daniels, Bunch andWilliamson was dated October 3, Price forwarded it to theattorney with a covering letter dated September 30.55Later,afterbeing shown the above correspondence,Price stated that he had a conversation with the assistantto the Regional Director in October, at which time hereceived the assurance that the issue was the suspension ofJaime not her discharge. As this was a conference todiscuss possible settlement, it hardly serves as an excusefor the claimed destruction of the gum sheet.Price's testimonial account with regard to his speechesisquitedisjointedand contradictory. Initially Priceoffered to repeat his speeches verbatimWhen deterred bytheTrial Examiner, he stated that the essence of hisbook56 was in fact his speech. On cross-examination whenasked for a detailed statement of what he said, heconfessed that he could not remember what he said on anyparticularoccasionThe best he could do was tosummarize some of the subjects he covered, including the"bloody trail" of his experiences In addition, Price'sfailure to produce the log when ordered to do so afterDaniels surrendered possession of it to him, warrants aninference that Price was unwilling to have the truthdisclosed. Price's general demeanor, his characterizationof himself as agent "007", and other remarks whiletestifying under oath contributed to my overall judgmentthat he was a witness who was lacking in candor, and wasnot averse to contriving conversations and evidence whichhe thought would put himself and Respondent in a morefavorable light.Daniels, sitting at the counsel table with Price andassistinghim at various times, refused to produce the"log" when it was in her possession in the courtroom orto testify when called to the witness stand by the GeneralCounsel.Her failure to produce and testify was at thedirection of Respondent's counsel, accordingly I do not"Reporting and DisclosureAct of 1959, Section 203 (b)(1) and (2) SeealsoJohn Edward Price vWillardWirtz,58 LRRM 2501 I leave to theBoard to make an independent appraisalof Price's conductas anattorney'G C 7"Price apparentlyknew what the statementwould contain four daysbefore itwas signed"R-3draw any inference against her by this conduct. However,her contradictory and untruthful testimony concerning herreasonsforherfrequenttripsinthevicinityofRobertson's apartment and house demonstrated a desiretomislead the Trial Examiner Her feigned ignorance ofthemeaning and purpose of a "green card" was, in myopinion, false. So was her professed ignorance of industryprevailing in the area. Her professed lack of knowledgeconcerning various records kept by Respondent was farfrom convincing. She was personnel director of a plantemploying 200-250 employees, half of whom at least wereSpanish speaking and approximately 50 percent wereso-called "green carders." It is incredible that she did notknow much more than she was willing to admit especiallywhen she acted as chief interpreter for the supervisoryhierarchy in their contacts with rank-and-file employees Ifind Daniels to be a witness unworthy of credit.Williamson's total credibility is completely impaired byhisquestion to Price while testifying under oath. Onredirect examination he was asked a compound questionconcerning the logHe commenced an answer and thenhesitated,whereupon the Trial Examiner prompted bysaying, "Tell us what you know." Williamson, lookingdirectly at Price, then asked, "As far as I know, should Itellhim?" Price did advise him to tell what he knew butWilliamson having sparred for time, apparently decided tobe less than candid and merely acknowledged that therewas a log being kept for Price. Williamson's reluctance totestifyto the true facts concerning the log becomesobviouswhen the above testimony is contrasted withtestimonyhegaveearlieroncross-examination.Williamson was asked if he had received instructions toreport things about the Union to Mrs Daniels Hereplied, "not about the Union" The following interchangethen occurred-Q. (by Mr Mast) What were your instructionsconcerning reporting to Mrs. Daniels?A. Any unusual incidents.Q.Who gave you those instructions? (no response)TRIAL EXAMINER: You mean you can't remember9THE WITNESS: No, I think it is probably my own.LaterWilliamson admitted he knew Daniels was keepinga log. He also stated that he would not deny that some ofthe things he said to people in her presence found its wayinto the log.57 In assessingWilliamson's demeanor on thewitness stand and his testimonial account, I place littlecredence in his testimony whereit is inconflict with othercredited testimony or the conclusions drawn herein.Fred Bunch, liberally sprinking his testimony with thephrase "per se," did not impress the undersigned as awitnesswilling to disclose the true facts.As plantmanager, he, like Price, served as a spokesman forRespondent. It was Bunch who made the final decision tosuspend Javier and to discharge Jaime. I have concludedthat Bunch's testimony cannot be credited where it is inconflict with that of the witnesses called by the GeneralCounsel or where it is contrary to findings made in thisDecision."This oblique admission is typical of Williamson's aversion to beforthright. It is further demonstrated by his evasion of a direct reply towhether or not he was interested in the union organizational campaignWhen Williamson's demeanor and testimony is viewed as a whole, I placeno credence in his recital where it contradicts testimony offered by theGeneral Counsel'switnesses or to the inferences I have drawn herein HICKS-PONDER COMPANY61V.TheObjections to the ElectionThe representation petition in Case 20-RC-1639 wasfiledonMay 26, 1967. A Stipulation for Certificationupon Consent Election was executed by the parties onJune 22, 1967. An election by secret ballot under thesupervision of the Regional Director for Region 28 wasconducted on July 28, 1967. The results of the electionshowed that the Union did not obtain a majority of thevalid votes cast and thereafter, on August 4,1967,filedtimely objection to the election and to conduct affectingthe results of the election. On November 9, 1967, theRegional Director, after investigation of the objections,issuedand served on the parties his Report andRecommendations on Objections to Election and OrderDirectingHearing 58 The Regional Director in his reportfound that Objections 1, 2, 3, 4, and 6, also alleged asunfairlaborpracticesinCase28-CA-1575, raisedsubstantial issues of fact and credibility which can best beresolvedby a hearing. He, therefore, ordered that ahearing be held before a Trial Examiner for the purposeof taking evidence in connection with said objections. TheRegional Director simultaneously with his report issued anOrder Consolidating Cases and Notice of Hearing. TheBoard, on November 27, 1967, adopted the RegionalDirector'srecommendationsoverrulingPetitioner'sObjections 5, 7, and 8 and ordering the remainingobjections processed pursuant to the Notice of Hearing.The undersigned duly designated Trial Examiner havingarrived at his decision in Case 28-CA-1575, as detailedabove, finds merit to Objections 1, 2, 3 and 4.59As the conduct which I have found in section III of thisDecisioncontinuedduringthetimeperiodwhichcommences with the filing of the petition to the time ofthe election,'" I find that this conduct grossly interferedwith the employees' right to a free and untrammeledchoice in the election.Upon the foregoing findings of fact and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent, Hicks-Ponder Company, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the discriminatory suspension of Theresa Javieron July 27, 1967, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(3) and8(a)(1) of the Act.4.By the discriminatory suspension of Josephine Jaimeon July 24, 1967 and by subsequently dischargingJosephine Jaime on July 27, 1967, and by its refusal toreinstate Josephine Jaime because of her union adherence,advocacy and sympathy, Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.5.By engaging in conduct described above, in sectionIIIof this decision, Respondent has interfered with,threatened, and coerced its employees in the exercise of"G.C. 1(h)."Although Objection5 as stated by Petitioner was dismissed by theRegionalDirector,Ihave foundthatRespondent did unlawfully solicitemployees to withdrawtheir unionauthorizationcards Thematter, in myopinion, was fully litigated."Ideal ElectricCo.134 NLRB 1275the rights guaranteed to them in Section 7 of the Act andthereby has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.By engaging in the conduct described above duringthe period after the filing of the representation petition tothedateof the election,Respondent illegally andsubstantially affected the results of the Board electionconducted July 28, 1967.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.8.All allegations of the complaint, as amended, notfound herein to constitute unfair labor practices arehereby dismissed.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section8(a)(1)of the Act by conducting an antiunion campaignincluding: (1) unlawful solicitation of its employees; (2)unlawful interrogation and surveillance of meeting placesof its employees who gathered to engage in concertedactivity for their mutual aid and protection; (3) threats,interference, coercion, and intimidation of its employeesby a series of speeches designed to frustrate theself-organization campaign in progress, and having foundRespondent thereby interfered with its employees' rightsguaranteed to them under Section 7 of the Act, I shallrecommend an order that it cease and desist from suchconduct.Having found above that Respondent by its conductdescribed above during the crucial time commencing withthe filing of the petition to the date of the election,substantially and effectively interfered with its employees'righttoafreeand untrammeled election, I shallrecommend that the election held on July 28, 1967, inCase 28-RC-1639, be set aside and a new election beconducted at an appropriate time to be determined by theRegional Director for Region 28.Having found that Respondent discriminated againstTheresa Javier by suspending her on July 27, 1967, I shallrecommend that Respondent make her whole for any lossof pay that she may have suffered by reason of thediscrimination against her, by payment to her of a sum ofmoney she would have normally earned from the date ofher suspension until the date of her reinstatement. Thebackpay to be computed in the manner described belowwith reference to Josephine Jaime.HavingfoundthatJosephineJaimewasdiscriminatorilysuspendedandsubsequentlydiscriminatorilydischarged,Ishallrecommend thatRespondent offer her full reinstatement to an equivalentposition,without prejudice to her seniority rights andprivileges, and Respondent make her whole for any loss ofpay that she may have suffered by reason of Respondent'sdiscrimination against her by payment to her of a sum ofmoney equal to that which she would have normallyreceived as wages from July 24, 1967, the date of hersuspension, until the day Respondent reinstates her, lessany net earnings for the interim period. Backpay is to becomputed on a quarterly basis in the manner establishedby the Board inF.W.Woolworth Company,90 NLRB289, with interest at the rate of 6 percent per annum to becomputed in the manner set forth inIsisPlumbing & 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeating Co,138 NLRB 716.I find that the unfair labor practices found herein strikeat the very roots of employees' rights which the Act isdesigned to prevent. Accordingly, I shall recommend abroad cease and desist order.In view of the fact that a large proportion of theemployee complement are Spanish speaking, I shallrecommend that the notice to all employees which I shallorder to be posted, shall be printed distributed and postedin both Spanish and EnglishThe General Counsel, in his brief, requests certainremedies going beyond the usual because of the "massiveanti-union campaign speeches, and the passage of timebefore a remedy can be affected." I shall treat with eachof his requests below:1.Iapprove and recommend that the notices, one inEnglish and one in Spanish, be mailed to each employeewho was on the payroll during the period of the violationsfound herein and each employee who is currently on thepayroll. The reason given by the General Counsel that itwould reach a greater number of employees past andpresent and thus more effectively remove the effects of theunlawful conduct of Respondent, seems entirely valid.However, in addition, it is my view that the mailingrecommended would enable each of the addressees todigest at his or her leisure, without fear of observation,the import of the Notice to All Employees, therebyleading to a better understanding of the rights guaranteedto employees under the Act.2. 1 deny the General Counsel's request to require thepublication of the notices in a newspaper of generalcirculation in the area of Yuma, Arizona. I cannotperceive that this will serve a purpose in view of myrecommendation immediately above.3.Ishallrecommend that the posting period beextended to 120 days rather than the customary 60 days.4. I deny the General Counsel's request that the Unionbe awarded equal time if Respondent makes additionalspeeches regarding union organization to employees withinthenext6months.While the evidence warrants aninference that attendance of employees at the speeches byPrice and Bunch was required, it has not been shown thattheUnion at any time made a request for similarprivileges and was denied an opportunity to address theemployees. I cannot speculate what the result would havebeen if such a request had been made.5.Ishall recommend, as requested by the GeneralCounsel, that the Union upon request shall be furnished acurrent list of employees together with all corrections fora 6 month period.6.Ideny the General Counsel's request thatRespondent be required to post the notices at its otherplants.Although Respondent's El Paso plant was referredto in the speeches, I do not believe that such posting iswarranted.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, Irecommend that Respondent, Hicks-Ponder Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Solicitingemployees to withdraw their unionauthorization cards.(b) Informing its employees that in the event the Unioniscertifiedas their collective-bargaining representativethatRespondent would not negotiate in good faith; thatnocollective-bargainingagreementwouldbeconsummated; that strikes and violence would inevitablyoccur; that wages, hours and working conditions wouldremain the same.(c)Engaging in surveillance of the meeting places ofemployees interested in union organization.-(d)Discouragingmembership in Southern CaliforniaJointBoard of Amalgamated ClothingWorkers ofAmerica, AFL-CIO, or in any other labor organization bysuspending,discharging,orinanyothermannerunlawfully discriminating against any of its employees inregard to hire or tenure of employment or any term orcondition of employment.(e)Inanymanner interfering with, restraining, orcoercing its employees in their right to self-organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activity.2.Take the following affirmative action which I findwill effectuate the purposes of the Act:(a)Offer to reinstate Josephine Jaime to her former orsubstantially equivalent position without prejudice to herseniority or other rights and privileges, and make herwhole in the manner described in "The Remedy" sectionof this Decision for any loss of earnings suffered by her byreason of the discrimination against her.(b)Make Theresa Javier whole for any loss of earningssuffered by her by reason of her discriminatory suspensionon July 27, 1967.(c)Notify Josephine Jaime, if presently serving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Furnish the Union with a current list of employeesasof the date of the receipt of this Decision andRecommended Order and supply all corrections monthlyuntil the date of the new election as fixed by the RegionalDirector for Region 28.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(f)Post at its Yuma, Arizona, plant copies of theattached noticemarked "Appendix "61 Copies of saidnotice on forms provided by the Regional Director forRegion 28, shall, after being duly signed by theCompany's representative, be posted by the Companyimmediately upon receipt thereof, and be maintained by itfor 120 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(g)Mail copies of attached notice in- Spanish andEnglish to all persons in its employ during the period ofthe violations found herein and also those in its employ on"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order " HICKS-PONDERCOMPANYthe date of this Decision and Recommended Order(h)Notify the Regional Director for Region 28, inwriting,within 20 days from the,date of receipt of thisDecision what steps have been taken to comply herewith.62"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 28,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a Trial at which, all sides had a chance to giveevidence,aTrialExaminer of the National LaborRelations Board found that we, Hicks-Ponder Company,violated the National Labor Relations Act, and ordered usto post this notice.The Law gives all employees these rights:To engage in self-organization,To form, join, or help unions,To bargain collectively through a representative oftheir own choosing,To act together for collective bargaining or othermutual aid or protection; andTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT tell our employees that unionorganizationmeans strikes and violence and loss ofjobs.WE WILL NOT spy on the meeting places of ouremployees who attend union meetings.WE WILL NOT threaten our employees that if theUnion wins a majority of the votes cast in an election,itwould not help our employees as we would say "no,no, no" to all union demands.63WE WILL NOT question our employees whether theyare in favor of the Union or are helping the Union, orask our employees to tell us what employees favor theUnion.WE WILL NOT discharge, punish, or refuse to employany employee for helping, joining, or engaging in otheractivity in behalf of the Union.WE WILL NOT interfere with efforts of our employeesto act together for better wages, hours, or conditions ofemployment.THE TRIAL EXAMINER found that Theresa Javier wassuspended and Josephine Jaime was discharged becauseof their advocacy of union organization and becausethey were active in helping the Union.WE WILL therefore make up any pay lost by TheresaJavier by reason of her suspension and pay her 6percent interest thereon.WE WILL offer to employ Josephine Jaime and makeup any pay she lost from July 24, 1967, and pay her 6percent interest thereon.HICKS-PONDER COMPANY(Employer)DatedBy(Representative)(Title)Note:We will notify Josephine Jaime if presentlyserving in the Armed Forces of the United States of herright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding and U.S. Court House, 500 Gold Avenue, Room7011, P.O. Box 2146, Albuquerque, New Mexico 87101,Telephone 247-0311, Extension 2556.